Title: From Benjamin Franklin to Humphry Marshall, 23 May 1775
From: Franklin, Benjamin
To: Marshall, Humphry


Dear Sir:
Philadelphia, May 23d. 1775.
I received your favour of the 13th inst. I think, with you, that the non-importation and non-exportation, well adhered to, will end the controversy in our favour. But, as Britain has begun to use force, it seems absolutely necessary that we should be prepared to repel force by force, which I think, united, we are well able to do.
It is a true old saying, that make yourselves sheep and the wolves will eat you: to which I may add another, God helps them that help themselves. With much esteem, I am, sir, Your most obedient humble servant.
